DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5-6, 8, 10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the connector" (occur 2 times) in line 2 and line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests replacing “the connector” with --the electric connector-- in order to provide proper antecedent basis.
Claims 6, 12 are indefinite because they depends on indefinite claim 5.

In line 2 of claim 8, the phrase “alumina, Al2O3” is indefinite and redundant.  It is well known in the art that “alumina” has a formula “Al2O3” (See evidence via https://en.wikipedia.org/wiki/Aluminium_oxide  ).  Therefore, it is unclear from the claim what the difference between “alumina” and “Al2O3”.
In lines 2-3 of claim 8, the phrase “silicon nitride, S3N4” is indefinite and redundant.  It is well known in the art that “silicon nitride” has a formula “Si3N4” (See evidence via https://en.wikipedia.org/wiki/Silicon_nitride  ).  Therefore, it is unclear from the claim what the difference between “silicon nitride” and “Si3N4”.
Claim 10 recites the limitation "the heating member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests replacing “the heating” with --the current conducting heating member-- in order to provide proper antecedent basis.
	In claim 13, the phrase “to be in close proximity” is subjective, vague and indefinite.  It is unclear from the claim what specific distance that applicant considered as “to be in close proximity”.

Allowable Subject Matter
4.	Claims 1-4, 7, 9, 11 allowed.
s 5-6, 8, 10, 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

6.	The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts fail to disclose or suggest an electric circuit configured to electrically connect the heating element to the battery for the heating element to produce heat, and further configured to electrically disconnect the battery from the heating element,
wherein the heating element is a ceramic heating element comprising a current conducting heating member on and/or in a body of ceramic material, the body of ceramic material being impenetrable to the liquid,
wherein the body of ceramic material is configured to heat the liquid delivered by the liquid delivery member to vaporize the liquid when the ceramic heating element produces heat, and
wherein the electronic cigarette further comprises a cartomizer part and a battery holding part, the electronic cigarette being configured to be brought in an assembled state in which the cartomizer part and the battery holding part are assembled, and further being configured to be brought in a disassembled state in which the cartomizer part and the battery holding part are separated from one another,
wherein the cartomizer part comprises the liquid storage and the liquid delivery member; and 


Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713